


110 HRES 146 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 146
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mrs.
			 Capps) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should take action to meet its
		  obligations, and to ensure that all other member states of the United Nations
		  meet their obligations, to women as agreed to in United Nations Security
		  Council Resolution 1325 relating to women, peace, and security, and the United
		  States should fully assume the implementation of international law relating to
		  human rights that protects the rights of women and girls during and after
		  conflicts, and for other purposes.
	
	
		That —
			(1)it
			 is the sense of the House of Representatives that—
				(A)the United States
			 and the other member states of the United Nations should meet their obligations
			 to women as agreed to in United Nations Security Council Resolution 1325 of
			 October 31, 2000, relating to the rights and the roles of women in building
			 peace and security; and
				(B)the United States
			 should fully implement international law relating to human rights that protects
			 the rights of women and girls during and after conflicts; and
				(2)in particular, the
			 House of Representatives urges the representatives of the United States at the
			 United Nations—
				(A)to urge member
			 states of the United Nations to ensure increased representation of women at all
			 decision-making levels;
				(B)to encourage the
			 Secretary General of the United Nations to implement his strategic plan of
			 action (A/49/587) calling for an increase in the participation of women at
			 decision-making levels in conflict resolution and peace processes;
				(C)to urge the
			 Secretary General to appoint more women as special representatives and
			 envoys;
				(D)to urge the
			 Secretary General to expand the role and contributions of women in field-based
			 operations of the United Nations, including among military observers, civilian
			 police, and human rights and humanitarian personnel;
				(E)to request the
			 Secretary General to provide training guidelines and materials on the
			 protection, rights, and particular needs of women;
				(F)to urge member
			 states of the United Nations to increase their voluntary financial, technical,
			 and logistical support for gender-sensitive training efforts;
				(G)to call upon all
			 parties to armed conflict to respect fully international law applicable to the
			 rights and protection of women and girls, especially as civilians;
				(H)to call upon all
			 parties to armed conflict to take special measures to protect women and girls
			 from gender-based violence, particularly rape and other forms of sexual
			 abuse;
				(I)to emphasize the
			 responsibilities of all countries to put an end to impunity and to prosecute
			 those responsible for genocide crimes, including those related to sexual and
			 other forms of violence against women and girls; and
				(J)to call upon all
			 parties to armed conflict to respect the civilian and humanitarian character of
			 refugee camps and settlements, with particular attention to the special needs
			 of women and girls; and
				(3)the House of
			 Representatives requests the Secretary of State to conduct a study of, and
			 report to the United States Congress on, the impact of armed conflict on women
			 and girls, the role of women in peace-building, the gender dimensions of peace
			 processes and conflict resolution, and progress on gender mainstreaming
			 throughout peacekeeping missions.
			
